Citation Nr: 1010206	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  02-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for optic atrophy and/or 
optic neuropathy of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1973, September 1974 to August 1984, and December 1986 to 
July 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in part, denied 
entitlement to service connection for optic atrophy of the 
right eye. The veteran subsequently relocated to New Jersey, 
and jurisdiction of the claims file was permanently 
transferred to the RO in Newark.  

The appeal for service connection for optic atrophy of the 
right eye was previously before the Board in January 2004 and 
March 2008, when it was remanded in each instance for 
additional development and adjudicative action.  
Unfortunately, another remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Board remanded the appeal for a VA 
examination of the Veteran, and to obtain a medical opinion 
as to the etiology of the claimed right eye disability.  The 
Board specifically requested that the examining physician 
should attempt to resolve the conflicting opinions of the two 
VA physicians indicated in the record "by indicating whether 
it is at least as likely as not that the right eye 
atrophy/optic neuropathy is related to the von 
Recklinghausen's disease and explaining why."  The November 
2009 VA medical opinion obtained did not attempt this, but 
rather merely adopted the November 2005 VA medical opinion.  

The Veteran's representative has noted that no attempt was 
made to reconcile, or explain, the difference in medical 
opinions and requested a remand.  A remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

To restate, the veteran was diagnosed with von 
Recklinghausen's disease during service in the 1970's.  
Service connection was ultimately established for this 
disease and the veteran now asserts that his right eye 
atrophy is secondary to the service-connected von 
Recklinghausen's disease.  The veteran has undergone several 
VA examinations to determine the likely etiology of the right 
eye atrophy; however, the etiology still remains unclear.  
Various VA doctors have provided conflicting opinions 
regarding whether the right eye atrophy is as likely as not 
secondary to the service-connected von Recklinghausen's 
disease; however, these opinions are accompanied by little or 
no rationale and therefore carry little probative value.  The 
following is a summary of the VA examinations of record that 
address the veteran's eye problem:

*	6/99:  Veteran complained of history of 
dimness of vision in the right eye since the 
1970's that is getting worse.  Dr. G, the 
examiner, noted decreased visual acuity and 
partial loss of visual field on the right 
eye and partial distortion of the central 
vision of the right eye secondary to right 
optic nerve dysfunction.  Etiology most 
likely secondary to von Recklinghausen's 
disease.

*	11/99:  Dr. W noted the right eye optic 
nerve pallor.  The diagnosis was optic 
atrophy, right eye, with peripheral visual 
field loss.  Dr. W opined that the eye 
condition was not a manifestation of von 
Recklinghausen's disease.

*	5/04:  Dr. W noted a diagnosis of 
neurofibromatosis with iris nodules and 
choroidal nevi; and nonarteric anterior 
ischemic optic neuropathy right eye, not 
likely associated with the 
neurofibromatosis, because no abnormalities 
were found on MRI of April 2000; however, an 
MRI was to be performed in the near future.

*	6/05:  Dr. W, an optometrist, noted that the 
veteran had pallor of the right optic nerve, 
with associated visual field loss.  Dr. W. 
also stated, "our neuro- ophthalmologist 
examined him and reviewed an MRI in April 
2000.  He did not see any abnormalities of 
the optic nerve on the MRI.  Therefore the 
etiology of the optic nerve pallor was 
concluded to be non-arteritic anterior 
eschemic optic neuropathy, not secondary to 
the Neurofibromatosis."

*	6/05:  Dr. G noted that the veteran 
continued to complain of diminished vision 
in the right eye off and on since Vietnam.  
Fundoscopic examination revealed some optic 
disc pallor on the right and slight afferent 
papillary defect.  There was mild inferior 
nasal field defect on the right eye in the 
peripheral region. Central vision was 
slightly diminished.  The diagnosis was 
right optic neuropathy.  Dr. G indicated 
that the etiology of the right optic 
neuropathy was unclear.  There was no direct 
relationship of the neurofibromatosis noted 
with his right eye visual problem.

*	10/05:  Dr. G, in complete contrast to the 
6/05 report, opined that it was at least as 
likely as not that the migraine and tension 
headaches, right optic neuropathy, short 
term memory loss, chronic fatigue syndrome, 
and chronic leg cramps and dizziness were 
related to the veteran's period of service.  
No rationale or explanation whatsoever was 
provided for this opinion.

*	11/05:  Dr. W noted that the veteran had 
pallor of the right optic nerve with 
associated visual field loss; however, the 
neuro-ophthalmologist examined him, reviewed 
an April 2000 MRI, and noted no 
abnormalities of the optic nerve on MRI.  
Therefore, the etiology of the optic nerve 
pallor was concluded to be non-arteritic 
anterior ischemic optic neuropathy, not 
secondary to the neurofibromatosis.

As noted above, Dr. G initially opined in 1999 that the 
veteran's right eye condition was most likely secondary to 
the service-connected von Recklinghausen's disease; however 
there was no rationale provided for that opinion.  Dr. W 
initially opined in 1999 that the veteran's eye condition was 
not a manifestation of von Recklinghausen's disease.  The 
case was remanded by the Board in January 2004 because Dr. 
G's initial examination report from June 1999 and Dr. W's 
initial examination report from November 1999 contained 
conflicting medical opinions that needed resolution.

On remand, the veteran was examined by Dr. W in May 2004, and 
by Drs. G and W in June 2005.  In May 2004 and June 2005, Dr. 
W reiterated the prior opinion that the right eye optic 
neuropathy was not related to the neurofibromatosis.  Dr. G 
opined in June 2005 that the etiology was unclear.  The RO 
determined that the opinions of Dr. W and Dr. G. provided in 
the June 2005 examination reports were inadequate, and 
requested that both Dr. G and Dr. W provide additional 
medical opinions regarding the likely etiology of the right 
eye atrophy/optic neuropathy.

In reply to the RO's request, Dr. G opined that the veteran's 
right eye optic neuropathy was as likely as not related to 
the veteran's period of service.  Dr. W, on the other hand, 
continued to opine that there was no relationship between the 
veteran's right optic neuropathy and the neurofibromatosis.

The most recent VA examination of the Veteran was conducted 
in August 2009.  In November 2009, the examining physician 
(Dr. T) issued a medical opinion, which merely adopted the 
November 2005 VA medial opinion.  

In sum, there still has been no resolution in this case since 
prior two remands.  The opinions of Drs. G and W continue to 
be conflicting, and the rationale for those opinions are 
lacking.  Although Dr. W relies on an April 2000 MRI report 
finding no abnormalities, Dr. W does not explain why the MRI 
report is controlling for purposes of determining whether 
there is a relationship between the right optic neuropathy 
and the von Recklinghausen's disease.

Additionally, the RO has focused predominantly on whether the 
right eye optic neuropathy is related to the von 
Recklinghausen's disease; however, direct service incurrence 
must also be considered, given the veteran's assertions that 
his right eye visual abnormalities began during service in 
the 1970's.  Additionally, aggravation of the right eye optic 
neuropathy/atrophy by a service connection condition must 
also be considered in light of Allen v. Brown, 7 Vet.App. 439 
(1995).

Given the complex nature of von Recklinghausen's disease, as 
well as the multiple conflicting opinions, and the 
possibility that the veteran's right eye disability began 
during service, regardless of any relationship to the von 
Recklinghausen's disease, answers to the requested opinions 
are necessary for adjudicators to determine the likely 
etiology of the right eye atrophy, including whether it is at 
least as likely as not that the veteran's current right eye 
disorder had its onset during service and/or whether it is at 
least as likely as not that the veteran's right eye optic 
neuropathy is related or aggravated by the service-connected 
von Recklinghausen's disease.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who 
provided the August 2009 VA examination 
and the November 2009 medical opinion.  
The claims file and a copy of this 
remand should be made available to the 
physician for review.  The examiner 
should provide:

*	A written explanation resolving 
the conflicting opinions of Drs. G 
and W above, by indicating whether 
it is at least as likely as not 
(50 percent or greater 
probability) that, the right eye 
atrophy/optic neuropathy is 
related to the von 
Recklinghausen's disease and 
explaining why. 

*	An opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
right eye atrophy/optic neuropathy 
is aggravated by the veteran's 
service-connected von 
Recklinghausen's disease.

*	An opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
right eye atrophy/optic neuropathy 
began during service, particularly 
given the veteran's assertions 
that his eye symptoms began during 
service in the 1970's. 

A complete rationale must accompany all 
opinions expressed, particularly given 
the conflicting opinions in this case.  
If the physician determines that the 
medical opinions requested cannot be 
made without additional examination, 
then the appropriate examination of the 
Veteran should be ordered.  

2.  Readjudicate the veteran's claim 
for entitlement to service connection 
for right eye atrophy/optic neuropathy.  
Specifically consider whether the 
veteran has a right eye optic 
neuropathy/atrophy that is: 

*	a result of service.

*	secondary to his service-connected 
von Recklinghausen's disease.

*	aggravated by his service-
connected von Recklinghausen's 
disease.  

If any action taken is adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

